DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-18), SEQ ID NO: 161 (claim 7), SEQ ID NO: 3505 (claim 8) in the reply filed on 10/03/2022 is acknowledged. The traversal is on the grounds that the examiner has allegedly not shown a serious burden would be required to examine all of the claims and all of the species. This is not found persuasive because as set forth in the Requirement for Restriction, the groups require different search strategies and have acquired a separate status in the art (p. 4). Furthermore, as set forth in the requirement for Species Election, claim 7 recites 383 distinct nucleotide sequences and claim 8 recites 8444 distinct amino acid sequences (p. 5). Examining each of these sequences would constitute a serious burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-18 have been examined in accordance with the species election made in response to the Requirement for Restriction and Election.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/02/2022 is in compliance with the
provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered.
 
Claim Objections
	Claim 10 is objected to because a period should be added at the end of the claim. MPEP 608.01(m) details the proper format of claims and states that “Each claim begins with a capital letter and ends with a period”.
	Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).

Required response - Applicant must provide such statement.

Claim Interpretation
	Claims 1-17 are broadly directed to a method of “supplementing” and animal. Applicant has not provided a definition of the term “supplementing” which is therefore being interpreted under its ordinary meaning to include any act of “[adding] something to something to make it larger or better” (Cambridge Dictionary). Therefore, any teaching within the art of a method which is directed to administering the composition to an animal to make it better (i.e. any improvement on the animal) will be considered to meet the claimed method of “supplementing” an animal. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Finlayson et al. (WO 2018/187838 A1).
Finlayson et al. (hereinafter Finlayson) teaches method for the treatment of inflammation, inflammatory conditions, and autoimmune conditions comprising administration of two or more microbial strains, culture supernatants, or cell free filtrates to mammalian subjects in need thereof ([0001]). Finlayson teaches that the “subject” may be livestock animals (e.g. cattle, dairy cows, horses, sheep, pigs) ([0052]).
Specific examples provided by Finlayson include case studies wherein dairy cows, calves, horses, and mice were successfully treated for health conditions such as bruising, swelling, digestive issues, distress, pain, and colitis through administration of a probiotic composition comprising L. buchneri Lb23, L. zeae Lz26 (reclassified as L. casei; see Applicant’s Specification, p. 11, lines 18-22), and L. paracasei Lp9 ([000125]- [000134]; Figures 1-2).
Regarding claims 1-3 and 9, Finlayson et al. teaches methods for supplementing and treating animals for various conditions including  methods for inhibiting or reducing inflammation or symptoms of inflammatory and autoimmune conditions comprising administering a combination of two or more strains selected from L. paracasei, L. buchneri, or L. casei ([00060], [000125]- [000134]; claims 1 and 3-5). The methods taught by Finlayson include administration of the combination of L. buchneri and L. casei ([00038]; corresponding to claim 2), or the administration of the combination of all three microorganisms ([00039]; corresponding to claim 3). Specific examples of this method include the treatment of calf scours with a composition comprising L. paracasei, L. buchneri, and L. casei ([000127]).
It is considered that Finlayson’s methods for inhibiting or reducing inflammation or symptoms of inflammatory and autoimmune conditions are encompassed by applicant’s generic method of “supplementing” an animal. This determination is supported by the interpretation of “supplementing” set forth in the claim interpretation section of this action and applicant’s teaching within the specification that the supplementing can including improving or enhancing a health characteristic, including the reduction of calf scours (p. 21, lines 23-24). 
Regarding claims 4-6, as discussed above, Finlayson teaches the method for supplementing an animal with at least two bacteria selected from L. paracasei, L. buchneri, and/or L. casei. The specific strains of these species taught by Finlayson are L. paracasei T9 (also known as Lp9; [00012] and [0079]) L. buchneri Lb23 ([00012] and [0076]), and L. casei Lz26 (reclassified from L. zeae, as discussed above; [00013] and [0078]).
Regarding claim 7, as discussed above, applicant has elected SEQ ID NO 161. Applicant states that SEQ ID 161 is a nucleotide sequence of the genome of L. buchneri Lb23 (specification, p. 7, lines 27-28). Therefore, it is considered that Finlayson teaches administration of a Lactobacillus having a nucleotide sequence set forth in SEQ ID NO 161 because Finlayson teaches the administration of L. buchneri Lb23 ([00012], [0076], [000125], [000129]).
Regarding claim 8, as discussed above, applicant has elected SEQ ID NO 3505. Applicant states that SEQ ID NO 3505 is an amino acid sequence of proteins putatively encoded by the genome of L. buchneri Lb23 (specification, p. 8, lines 1-2). Therefore, it is considered that Finlayson teaches the method of claim 1 wherein at least one of the bacteria encodes an amino acid sequence set forth in SEQ ID NO 3505, or a fragment or variant thereof) because Finlayson teaches the administration of L. buchneri Lb23 ([00012], [0076], [000125], [000129]).
Regarding claim 10, Finlayson teaches the final concentration of the combination of microbial strains is between about 106 and about 108 cfu/ml when administered to a livestock animal ([00098]) and generally teaches administration of a concentration of between about 106 and about 109 cfu/ml ([00084]). Specific examples falling within the claimed range include a teaching of administration of 106 and 109 cfu/ml ([00045]- [00046] and [000130]- [000131]).
Regarding claim 13-15, as discussed above, Finlayson teaches the treatment of cattle, dairy cows, and calves ([00052], [000127]).
Regarding claim 16, Finlayson teaches that the route of administering may be oral, rectal, enteral, or intestinal ([00010], [00090]) and gives specific examples wherein the composition is used to treat intestinal scours ([000127]). Therefore, it is considered that Finlayson teaches administering to the digestive system of an animal.
Regarding claim 17, Finlayson teaches that the composition administered in the method may be conveniently incorporated into animal feed supplements (i.e. feed for consumption by the animal) ([00090]).
Regarding claim 18, Finlayson teaches a specific example wherein a dairy cow was administered a composition comprising L. buchneri, L. casei, and L. paracasei resulting in reduction of bruising and swelling and resuming normal feeding ([000125]). This example of a reduction of inflammation is considered to be an improvement of a “productivity characteristic” because it resulted in an improved ability for a dairy cow to produce milk.

Claims 1-11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Finlayson et al. (WO 2018/187838 A1), as evidenced by Cambridge Dictionary (Cambridge University Press, “Syrup”. In Cambridge Dictionary. Online. Retrieved 11/30/2022).
The teachings of Finlayson et al. are set forth above and applied herein. Finlayson is found to teach claims 1-10 and 13-18.
Regarding claim 11, Finlayson teaches that the composition may further comprise a syrup ([00090]). Although Finlayson does not specifically teach “sugar syrup”, it is considered that this is synonymous with “syrup” because syrup is “a sweet, sometimes thick liquid made by dissolving sugar in water, to which flavoring is often added” (Cambridge Dictionary, see attached “Cambridge Dictionary” at p. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Finlayson et al. (WO 2018/187838 A1) in view of Wood et al. (WO 2019/178309 A1).
The teachings of Finlayson are set forth above and applied herein. Finlayson in view of Wood is found to render claims 1-11 and 13-18 obvious.
Regarding claim 12, as discussed above, Finlayson teaches the method wherein the composition administered comprises a sugar syrup. Finlayson does not specifically teach the concentration between about 1% w/w or v/v and about 10% w/w or v/v.
Wood et al. (hereinafter Wood) provides a “dietary adjunct” containing a probiotic composition useful for treating and/or preventing disorders, improving feed efficiency, and gut microflora in livestock ([0075]). Specifically, Wood teaches methods for maintaining or improving the health of an animal ([0021]; claim 48) and methods for maintaining or improving the food quality or food yield of an animal ([0022]; claim 49). Wood further teaches that the probiotic composition can be used as an animal feed additive, or as a direct product to be fed to animals (Id.). The probiotic composition taught by Wood comprises bacteria belonging to the Bacilli family including one or more non-pathogenic gram-positive bacteria selected from a group comprising L. paracasei, L. buchneri, and L. casei ([0026]; claims 15-17).
Wood teaches that additives such as molasses (i.e. a syrup) may be added to a composition comprising Lactobacillus species and may support growth and production of specific metabolites ([0035]-[0036]). Wood further teaches that molasses is preferably present in a concentration of 2% to 20% w/v ([0036]). 
Therefore, because Wood teaches molasses (i.e. a syrup) in a concentration of 2% to 20% as a preferred additive to support growth and production of specific metabolites by Lactobacillus, it would have been obvious to have modified the teaching of Finlayson to comprise syrup in an amount which overlaps with the claimed range (i.e. 1% to 10%). There would have been a reasonable expectation of success because Finlayson has taught that the methods and techniques for formulation are “well known” ([00090]) and a person having ordinary skill can readily determine appropriate formulations ([00091]) and Wood teaches that the weight of the carbon source can be as high as 98% and as low as about 1% or less ([0036]), suggesting that the particular amount is not critical to the success of the method. This obviousness is based upon the “Some Teachings, Suggestion, or Motivation in the Prior Art That Would Have Led One of Ordinary Skill To Modify the Prior Art Reference or To Combine Prior Art Reference Teachings To Arrive at the Claimed Invention” rationale set forth in in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claim 12 is considered to be obvious over Finlayson and Wood.

Conclusion
No claim is allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                  


/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651